Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 9-10, 15 & 20-23 are allowed.  Prior art made of record in the limited time for search and consideration does not appear to teach the claimed directed current motor of claim 20 including, inter alia, “wherein each pair of main poles includes an S-polarity main pole and an N-polarity main pole neighboring each other in a circumferential direction of the stator,
each of the main poles has a different polarity from neighboring main poles in the circumferential direction of the stator,
each of the pairs of brushes comprises two brushes disposed at neighboring positions in the circumferential direction of the stator,
each pair of brushes includes an S-pole corresponding brush corresponding to the S-polarity main pole of the corresponding pair of main poles and an N-pole corresponding brush corresponding to the N-polarity main pole of the corresponding pair of main poles, each first field winding unit comprises a first field coil wound around one of the main poles and a second field coil wrapped around the other of the main poles in the corresponding pair of main poles, the direct current motor is connected to m pairs of power output terminals of the at least one direct current power supply….”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832